             Case 20-34682 Document 202 Filed in TXSB on 11/13/20 Page 1 of 8




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                        )
    In re:                                                              ) Chapter 11
                                                                        )
    BOUCHARD TRANSPORTATION CO., INC., et al.,1                         ) Case No. 20-34682 (DRJ)
                                                                        )
                              Debtors.                                  ) (Jointly Administered)
                                                                        )

            OBJECTION TO ENTRY OF FINAL ORDER (A) AUTHORIZING
                    THE DEBTORS TO OBTAIN POSTPETITION
                  FINANCING, (B) AUTHORIZING THE DEBTORS
              TO USE CASH COLLATERAL, (C) GRANTING LIENS AND
           PROVIDING CLAIMS WITH SUPERPRIORITY ADMINISTRATIVE
         EXPENSE STATUS, (D) GRANTING ADEQUATE PROTECTION TO THE
     PREPETITION SECURED PARTIES, (E) MODIFYING THE AUTOMATIC STAY,
     (F) SCHEDULING A FINAL HEARING, AND (G) GRANTING RELATED RELIEF

                                              [Relates to Doc. #102]

             Wells Fargo Bank, National Association (“Wells Fargo”), by and through its undersigned

counsel, hereby submits this objection to the relief under the this Court’s Interim Order

(A) Authorizing the Debtors to Obtain Postpetition Financing, (B) Authorizing the Debtors to Use

Cash Collateral, (C) Granting Liens and Providing Claims with Superpriority Administrative

Expense Status, (D) Granting Adequate Protection to the Prepetition Secured Parties,

(E) Modifying the Automatic Stay, (F) Scheduling a Final Hearing, and (G) Granting Related




1
      Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtor entities and the last
      four digits of their federal tax identification numbers is not provided herein. A complete list may be obtained on
      the website of the Debtors’ claims and noticing agent at https://cases.stretto.com/bouchard.


                                                   1
         Case 20-34682 Document 202 Filed in TXSB on 11/13/20 Page 2 of 8




Relief [Doc. #141] (the “Interim Order”)2 being granted on a final basis, and, in support thereof,

respectfully states as follows3:

        1.       Wells Fargo did not object to the entry of the Interim Order and, at the time of the

Interim Hearing, did not intend to object to this Court granting relief on a final basis. Wells Fargo

also recognizes that these Chapter 11 Cases are still in their infancy. However, Wells Fargo is

now compelled to object to the entry of the Final Order because the Debtors have blatantly

disregarded the terms of the Interim Order and repeatedly breached their Adequate Protection

Obligations to Wells Fargo.

                 a.       The Adequate Protection Obligations

        2.         Under ¶ 16(e) of the Interim Order, as adequate protection, the Debtors agreed to

pay the outstanding amount of the Wells Fargo Administrative Claim to Well Fargo in full

immediately upon the initial draw of the DIP Facility, which occurred on or about October 23,

2020.

        3.       The requirement of immediate payment of the Wells Fargo Administrative Claim

was to reimburse Wells Fargo for: (i) Insurance Premiums, i.e. insurance premiums owing by the

Debtors with respect to the Debtors’ entire fleet (the Wells Fargo Vessels, the DIP Lender’s

collateral and the unencumbered fleet) paid by Wells Fargo after the Petition Date on behalf the

Debtors; and (ii) Substitute Custodianship Expenses, i.e. the necessary fees, costs, and expenses

of continuing the prepetition substitute custodianships with respect to the Wells Fargo Vessels paid

by Wells Fargo after the Petition Date. Wells Fargo made such post-petition payments in reliance



2
    Capitalized terms used but not defined herein have the meaning given to such terms in the Interim Order.
3
    Paragraph #43 of the Interim Order provides that any party in interest objecting to the relief sought at the Final
    Hearing shall file and serve written objections on or before November 10, 2020 at 4:00 p.m., prevailing Central
    Time. The Debtors extended Wells Fargo’s deadline to object to until November 13, 2020 at 4:00 p.m., prevailing
    Central Time.



                                                         2
        Case 20-34682 Document 202 Filed in TXSB on 11/13/20 Page 3 of 8




on the Debtors’ agreement (in advance of Wells Fargo making such payments) that Wells Fargo

would be granted the Adequate Protection Obligations under the Interim Order and repaid by the

Debtors.

       4.      Without Wells Fargo’s post-petition payment of the Insurance Premiums, the

Debtors’ insurance policies would have lapsed and terminated, leaving all of the Vessels uninsured

against any casualty in the middle of hurricane season. Further, without Wells Fargo’s post-

petition payments of the Substitute Custodianship Expenses, the prepetition substitute custodians

would have been entitled to cease maintaining and preserving the Wells Fargo Vessels, at a time

when the Debtors were unable to maintain and preserve those Vessels on their own. Thus, Wells

Fargo’s post-petition payment of the Insurance Premiums and the Substitute Custodianship

Expenses conferred a substantial benefit on the Debtors, their Estates, and all parties in interest in

these Chapter 11 Cases.

       5.      As additional adequate protection under the Interim Order, the Debtors agreed to

pay Wells Fargo in cash for interest that accrued on or after the Petition Date, as and when due on

the last business day of each month. (Interim Order at ¶ 16(j).) The first such payment was due

on October 30, 2020. Notably, for purposes of the Interim Order, Wells Fargo was willing to

accept non-default interest, even though it is entitled to interest on its matured loan at the default

rate (which Wells Fargo will assert as part of its Secured Claim).

       6.      Finally, as additional adequate protection, the Debtors agreed to pay Wells Fargo

its Adequate Protection Fees and Expenses, i.e. all reasonable and documented fees, costs, and

expenses for the professionals of Wells Fargo incurred in connection with the Chapter 11 Cases

(whether incurred before or after the Petition Date). (Interim Order at ¶ 16(n).) Under ¶ 21 of the




                                                  3
        Case 20-34682 Document 202 Filed in TXSB on 11/13/20 Page 4 of 8




Interim Order, the Debtors are required to promptly pay all undisputed portions of Wells Fargo’s

Adequate Protection Fees and Expenses.

               b.     The Debtors Have Blatantly Disregarded and Breached the Terms of
                      the Interim Order

       7.      On October 29, 2020 and on numerous occasions thereafter, Wells Fargo demanded

immediate reimbursement from the Debtors of its post-petition payment of the Insurance

Premiums in the amount of $530,634.00. For over two weeks, the Debtors delayed making such

payment to Wells Fargo as required under the Interim Order without any legal basis to do so.

       8.      It was not until November 10, 2020 – the day of the original scheduled deadline to

object to the entry of the Final Order – that the Debtors finally paid the Insurance Premiums to

Wells Fargo. The fact that such payment was made seventeen (17) days after its due date does not

excuse the Debtors’ unjustified delay in making such payment in blatant disregard of the terms of

this Court’s Interim Order.

       9.      As early as October 7, 2020, well before entry of the Interim Order, Wells Fargo

began to provide the Debtors with summaries of the Substitute Custodian expenses (which have

been substantial due to increased manning of the Wells Fargo Vessels as required by the Coast

Guard on multiple occasions due to hurricanes). Wells Fargo has continued to promptly provide

copies of the Substitute Custodian Expenses as and when received by the substitute custodian and

has made multiple demands for reimbursement of same. The aggregate amount of those expenses

(which continue to accrue) is $368,791.13. The Debtors have not reimbursed Wells Fargo for any

Substitute Custodian Expenses as required under the Interim Order.

       10.     Instead, the Debtors purport to object to an unidentified portion of the Substitute

Custodianship Expenses, even though the Interim Order does not provide them with any right to

object to the Substitute Custodianship Expenses.



                                                4
        Case 20-34682 Document 202 Filed in TXSB on 11/13/20 Page 5 of 8




       11.     Under ¶ 16(e) of the Interim Order, the Debtors must pay “(i) any Insurance

Premiums, (ii) any Substitute Custodianship Expenses, and (iii) any other Maintenance Expenses,

provided that such other Maintenance Expenses under this clause (iii) shall not be included in the

Wells Fargo Administrative Claim, unless Wells Fargo provided written notice of such other

Maintenance Expenses to the Debtors, and the Debtors failed to object to the inclusion of such

other Maintenance Expenses in the Wells Fargo Administrative Claim within one (1) Business

Day following receipt of such written notice.” (Interim Order at ¶ 16(n).)

       12.     Other Maintenance Expenses under that clause (iii) are reimbursable costs and

expenses incurred by Wells Fargo in connection with maintaining the collateral security for the

Wells Fargo Indebtedness, other than the Substitute Custodianship Expenses. Wells Fargo has not

sought reimbursement of any other Maintenance Expenses and, instead, has only sought

reimbursement of Substitute Custodianship Expenses.

       13.     As of the date hereof, the Debtors have not reimbursed Wells Fargo for any portion

of the Substitute Custodianship Expenses, including the undisputed portion of the Substitute

Custodianship Expenses.

       14.     The Debtors have further failed to make the payment of post-petition non-default

interest due to Wells Fargo under the Wells Fargo Loan Documents on October 30, 2020 in the

amount of $503,682.71, despite multiple demands by Wells Fargo.

       15.     Finally, notwithstanding Wells Fargo having satisfied all conditions precedent to

payment of its Adequate Protection Fees and Expenses (i.e. legal fees), the Debtors have refused

to pay any portion of its Adequate Protection Fees and Expenses (such fees that have requested of

Debtors total $931,623.89), including the undisputed portion of its Adequate Protection Fees and




                                                5
         Case 20-34682 Document 202 Filed in TXSB on 11/13/20 Page 6 of 8




Expenses. The Debtors have recently requested copies of all invoices of Wells Fargo’s counsel

for nearly two years of work, which Wells Fargo will redact and provide.

                 c.       The Relief Under the Interim Order Should Not Be Granted on a Final
                          Basis

        16.      Less than two (2) months into these Chapter 11 Cases, the Debtors have already

willfully ignored the terms of an Order of this Court.

        17.      Further, notwithstanding receiving the Initial DIP Draw in the amount of $28.8

million several weeks ago, the Debtors have not resumed any normal business operations. The

Debtors have been unable to obtain class certification and, therefore, are practically unable to

operate their Vessels. The Debtors have also not resolved (a) major insurance coverage issues4

and (b) numerous maritime vendor lien issues that need to be resolved in order for the Debtors to

resume normal business operations.

        18.      In fact, on November 3, 2020, the management of the Debtors issued an interoffice

memorandum stating that management has made the “decision to suspend all normal operations”

of the Debtors. (See Exhibit A.)

                 d.          Debtors Inability to Manage Through Chapter 11

        19.      All of the foregoing calls into question the management of the Debtors and the

Debtors’ ability to successfully reorganize in these Chapter 11 cases.



4
    Debtors’ hull and machinery insurance will cancel at 12:01 am GMT on December 17th (6:01pm CT on
    November 16, 2020) unless Debtors satisfy their insurers’ subjectivities (the insurer has provided a list to the
    Debtors; Wells Fargo understands that the Debtors and their insurance broker were to have a call with the insurers
    during the week ending November 6, 2020 but do not know if such meeting occurred and, if it did, whether the
    issues were resolved). Further, the Debtors’ second quarter insurance premium has been past due (the last day
    to pay was November 10th). Again, it is possible that it has been paid, but Wells has not been provided with that
    information. Although Wells has not yet seen a notice of cancellation for failure to pay premium, it assumes one
    will be issued promptly by the insurers.




                                                         6
         Case 20-34682 Document 202 Filed in TXSB on 11/13/20 Page 7 of 8




         20.   As this Court is aware, the Debtors filed for chapter 11 having left a trail of unpaid

employees, maritime lien creditors and other vendors in their wake. At their first day hearings,

the Debtors explained to this Court that upon approval of DIP financing, the Debtors would be

addressing all of those issues so that operations could promptly restart. Wells Fargo hopes, but

does not know, whether employees have now been paid current. With respect to maritime lien

creditors, it is Wells Fargo’s understanding that most remain unresolved. Further, as noted above,

the Vessels remain without class certification and the Debtors have circulated a memorandum

stating that they have suspended all operations. Meanwhile, the Debtors are hoarding a cash

reserve consisting of most of the interim DIP advance (while seeking immediate approval of

approximately $30 million in additional advances). The Debtors’ failure to comply with the

Interim Order, pay critical creditors and fail to resume normal business operations (or even provide

a clear plan for doing so) will create substantial administrative expense burdens for their estates

and puts the value of all of the Debtors’ assets, including the Wells Fargo Vessels, at risk.

         21.   For all of these reasons, Wells Fargo is entitled to immediate payment of the

Adequate Protection Obligations owed to Wells Fargo by the Debtors under the Interim Order. As

outlined above, those fees total $1,804,097.73 and are comprised of the following:

               $368,791.13 – Substitute Custodian Expenses
               $503,682.71 – Interest (non-default rate)
               $931,623.89 – Fees and Expenses

Further, Wells Fargo should continue to receive the same adequate protection under the Final

Order.

         22.   Thus, the Final Order should not be entered unless and until (a) the Debtors have

fully complied with their Adequate Protection Obligations to Wells Fargo under the Interim Order

and (b) confirmed their intention to fully and timely comply with all terms of the Final Order going




                                                 7
         Case 20-34682 Document 202 Filed in TXSB on 11/13/20 Page 8 of 8




forward, including, without limitation, their future Adequate Protection Obligations to Wells

Fargo.



Dated: November 13, 2020                            Respectfully submitted,

                                                    By: /s/ Omar J. Alaniz
                                                        Omar J. Alaniz
                                                        State Bar No. 24040402
                                                        REED SMITH LLP
                                                        2850 N. Harwood, Suite 1500
                                                        Dallas, Texas 75201
                                                        T: 469.680.4200
                                                        F: 469.680.4299
                                                        oaliniz@reedsmith.com

                                                        Matthew E. Tashman
                                                        (admitted pro hac vice)
                                                        REED SMITH LLP
                                                        1717 Arch Street, Suite 3100
                                                        Philadelphia, PA 19103
                                                        T.: 215.241.7996
                                                        F: 215.851.1420
                                                        mtashman@reedmith.com
                                                     Counsel for Wells Fargo Bank, N.A.


                                CERTIFICATE OF SERVICE

        I certify that, on November 13, 2020, a true and correct copy of the foregoing document
was served by the Court’s Electronic Case Filing (ECF) system on all parties registered to receive
electronic notices in this case.

                                                         /s/ Omar J. Alaniz
                                                             Omar J. Alaniz




                                                8
